DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-18 are currently pending and under examination.

      This Application is a 371 of PCT/EP2018/080304, filed November 6, 2018, and claims the benefit of European Patent Application No. 17200056.4, filed November 6, 2017.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “the membrane” on lines 7, 10, and 14, and “said membrane” on line 13.  This claim is indefinite, because it is unclear if “the membrane” and “said membrane” refer to the “deformable membrane” first recited on line 5, or to another membrane.  The same term must be utilized consistently throughout the claims.  Claim 9 is likewise rejected for recitation of “said membrane” in line 4, and Claim 11 is likewise rejected for recitation of “the membrane” in line 2-3.  
Claim 2 recites the limitation "the air pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No air pressure is previously recited.
Claim 8 recites “to study cell morphology/cytoskeleton/nucleus transcription factor/gene expression under mechanical compression condition.”  This limitation is indefinite, because it is unclear what the slash marks between terms are intended to indicate.  Further, as there is no “and” or “or” present, it is unclear if one, or all, of cell morphology, cytoskeleton, nucleus transcription factor, and/or gene expression are intended to be studied under mechanical compression.  
Claim 12 recites the limitation "the air pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  No air pressure is previously recited.
Claim 13 recites the limitations “the membrane” on line 9, and on p. 7 line 4, and p. 7, lines 10-11, and “said membrane” on p. 7, line 2.  This claim is indefinite, because it is unclear if “the membrane” and “said membrane” refer to the “deformable membrane” recited in claim 13, on line 5, and on p. 7, line 2, or to another membrane.  The same term must be utilized consistently throughout the claims.  Claim 14 is likewise rejected for recitation of “the membrane” on lines 2, 2-3, 4-5, and 6.
Additionally, Claim 13 recites the limitations "the air pressure" on p. 7, line 8, and “the direct transfer of air pressure” on p. 7, line 9.  There is insufficient antecedent basis for these limitations in the claim.  No air pressure or direct transfer of air pressure are previously recited.  
Claim 14 additionally recites the limitations "the step of inserting a mounting tool" in line 2-3, and “the step of removing the mounting tool” in line 5-6.  There is insufficient antecedent basis for these limitations in the claim.  Neither of these steps are previously recited.
Claim 15 recites the limitations "the single cells (C)" in line 2, and “the precision of nano newtons” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  No single cells or precision of nano newtons are previously recited.  Additionally, it is noted that “(C)” is previously utilized to refer to “cells (C)” (see claim 13, line 2), and not to “single cells (C).”  The same term must be utilized consistently throughout the claims.  
Claim 16 recites the limitation "the precision of microns" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  No precision of microns is previously recited in the claims.
Claims 3-7, 10, 17, and 18 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  


Conclusion

Claims 1-18 are rejected, however the claims appear to be free of the art.



Art of Record:
Lee et al., US 6,057,150, Published 2000 (cell compression device including a piston that is not attached to the flexible membrane).

Shamir et al., IDS, US 2017/0009207, Published 2017 (cell compression device including a piston that is not attached to the flexible membrane).

Vilendrer et al., US 2009/0111180, Published 2009 (cell compression device that applies pressure to cells via a pressurized gas fitting and not a piston).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653